

116 S3957 IS: Confederate Monument Removal Act
U.S. Senate
2020-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3957IN THE SENATE OF THE UNITED STATESJune 12, 2020Mr. Booker (for himself, Ms. Harris, Ms. Warren, Mr. Schumer, Mr. Markey, Mr. Schatz, Mr. Brown, Mr. Blumenthal, Mr. Sanders, Mr. Bennet, Ms. Hirono, Ms. Duckworth, Ms. Klobuchar, Mr. Merkley, Mr. Van Hollen, Mr. Durbin, Mr. Coons, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo remove all statues of individuals who voluntarily served the Confederate States of America from display in the Capitol of the United States.1.Short titleThis Act may be cited as the Confederate Monument Removal Act.2.Requirements and removal procedures(a)RequirementsSection 1814 of the Revised Statutes (2 U.S.C. 2131) is amended by inserting (other than persons who served voluntarily with the Confederate States of America) after military services.(b)Statue removal procedures(1)In generalThe Architect of the Capitol shall—(A)identify all statues on display in the Capitol of the United States that do not meet the requirements of section 1814 of the Revised Statutes (2 U.S.C. 2131), as amended by subsection (a); and(B)subject to the approval of the Joint Committee on the Library of Congress, arrange for the removal of each such statue from the Capitol by not later than 120 days after the date of enactment of this Act.(2)Removal and return of statues(A)In generalSubject to subparagraph (C), the Architect of the Capitol shall arrange to transfer and deliver any statue that is removed under this subsection to the Smithsonian Institution.(B)Storage or display of statuesThe Board of Regents of the Smithsonian Institution shall follow the policies and procedures of the Smithsonian Institution, as in effect on the day before the date of enactment of this Act, regarding the storage and display of any statue transferred under subparagraph (A).(C)State requestsA statue provided for display by a State that is removed under this subsection shall be returned to the State, and the ownership of the statue transferred to the State, if the State so requests and agrees to pay any costs related to the transportation of the statue to the State.(3)Replacement of statuesA State that has a statue removed under this subsection shall be able to replace such statue in accordance with the requirements and procedures of section 1814 of the Revised Statutes (2 U.S.C. 2131) and section 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132).(4)Authorization and appropriations(A)In generalThere are appropriated for the fiscal year ending September 30, 2020, out of any money in the Treasury not otherwise appropriated, $5,000,000 to carry out this section, including the costs related to the removal, transfer, security, storage, and display of the statues described in paragraph (1)(A), of which—(i)$2,000,000 shall be made available to the Architect of the Capitol; and(ii)$3,000,000 shall be made available to the Smithsonian Institution.(B)AvailabilityAmounts appropriated under subparagraph (A) shall remain available until expended.